Reasons for Allowance

Claims 1-20 are allowed.
An appeal brief dated 5/10/2021 appears on the record. The examiner has reviewed the arguments of the Appeal Brief and also conducted an updated search.  Based on the persuasive arguments of the Appeal Brief and the updated search, the examiner has moved this case to Allowance Status.
Regarding independent claims 1, 9 and 16 and respective subsequent dependent claims (2-8), (10-15) and (17-20), the best prior art of record fails to teach or render obvious, alone or in combination, “determining, by the master wireless station subsequent to the storing, whether the state of the first RAT bearer and the state of the second RAT bearer are inactive based on the state information and the end device information, wherein the end device information identifies an application used by the end device and a type of end device” in combination with other limitations set forth in the respective claims.
Therefore independent claims 1, 9 and 16 are considered non-obvious. Since dependent claims (2-8), (10-15) and (17-20) depend from claims 1, 9 and 16, respectively, directly or indirectly, they are deemed to be non-obvious as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAR PERSAUD/
Examiner, Art Unit 2477
06/15/2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477